     Case 2:19-cv-09051-JAK-PJW Document 10 Filed 01/16/20 Page 1 of 2 Page ID #:107




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason Yoon (SBN 306137)
 2    Jason J. Kim (SBN 190246)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    JEREMY HOLLAND
 7
 8
                                 UNITED STATES DISTRICT COURT

 9
                                CENTRAL DISTRICT OF CALIFORNIA

10
      JEREMY HOLLAND,                                   Case No.: 2:19-cv-09051 JAK (PJWx)
11
                   Plaintiff,
12
            vs.
13                                                      NOTICE OF VOLUNTARY
                                                        DISMISSAL OF ENTIRE ACTION
14    SUNSET ST. ANDREWS, LLC; and                      WITH PREJUDICE
      DOES 1 to 10,
15
                   Defendants.
16
17
18
            PLEASE TAKE NOTICE that Plaintiff JEREMY HOLLAND (“Plaintiff”)
19
      pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) hereby voluntarily dismisses
20
      the entire action with prejudice pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)
21
      which provides in relevant part:
22
            (a) Voluntary Dismissal.
23
                   (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
24
                          and any applicable federal statute, the plaintiff may dismiss an action
25
                          without a court order by filing:
26
27                        (i)     A notice of dismissal before the opposing party serves either an

28                                answer or a motion for summary judgment.


                                                    1
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 2:19-cv-09051-JAK-PJW Document 10 Filed 01/16/20 Page 2 of 2 Page ID #:108




 1    None of the Defendants has either answered Plaintiff’s Complaint, or filed a motion for
 2    summary judgment. Accordingly, this matter may be dismissed without an Order of the
 3    Court.
 4
 5    DATED: January 16, 2020        SO. CAL. EQUAL ACCESS GROUP
 6
 7                                   By:      /s/ Jason Yoon
 8                                         Jason Yoon, Esq.
                                           Attorneys for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
           NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
